DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification filed 04/29/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered.
Regarding the 103 prior art obviousness rejection of independent claim(s) 1, Applicant argued that the amendment overcame said rejections (especially noting page 9 and the discussion of the prior art figures on pages 10-11) and further argued that none of the cited references provides reasonable rationale to so modify to arrive at the claimed invention. The Examiner is in agreement, further emphasizing that to meet the claim limitations would require using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Therefore the prior art rejections have been withdrawn.
Application is in condition for Allowance.
Allowable Subject Matter
Claim(s) 1-3 and 5 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a probe device that is configured to measure a state of a rotary shaft supported by a bearing portion located inside a casing of a rotary machine comprising (omissions/paraphrasing for brevity/clarity) 
 “a probe holding member…configured to fix to the bearing portion”, 
 “a guide sleeve…configured to insert into a communication hole”, with “a second end of the probe holding member being inserted into the guide sleeve”, “elastic support members disposed…between the…probe holding member and…the guide sleeve”, 
 “wherein the guide sleeve is formed to have a length extending from the outside of the casing to an intermediate portion of the communication hole”, wherein “the communication hole has a space between the outer peripheral surface of the probe holding member and an inner peripheral surface of the communication hole”, and wherein said “elastic support members are disposed only between the second end of the probe holding member and the inner peripheral surface of the guide sleeve in the communication hole” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856